To vacate an order dismissing a suit and setting aside the judgment therein, in a case where plaintiff had agreed that his attorneys, relators herein, were to have a reasonable compensation for their services and disbursements in prosecuting the *393suit, from the judgment; and after judgment was obtained the defendant, without the knowledge of the attorneys for either side, settled his suit with the plaintiff, obtained his receipt in full for such judgment and took the order of the court setting-aside such judgment and dismissing the plaintiff’s suit.
Granted January 14, 1889.
Held, that said agreement operated as an assignment of the judgment to the attorneys to the extent of their claims, and until the same were paid, the plaintiff could give no valid discharge of the judgment.